Orders affirmed, with ten dollars costs and disbursements in respect to each order appealed from, on the authority of Zuroff v. Westchester Trust Co. (273 N. Y. 200, 204); Matter of Societa, etc., Di Savoia v. Broderick (260 id. 260, 264); Matter of Harowitz (235 App. Div. 248, 250); Matter of Bank of.United States v. Broderick (269 N. Y. 578); Matter of National Surety Co., re Application of Luikart (256 App. Div. 909; Id. 922; leave to appeal denied by Court of Appeals on April 11, 1939, 280 N. Y. 852). All concur. (One order confirms the offset made by the Superintendent of Banks against the accounts of the Monroe county treasurer in the Bank of Speneerport, the other order denies the application of the director of finance of Monroe county to modify or vacate said order, and directs the execution of a release upon payment of the remaining amount due to Monroe county, in a proceeding in the liquidation of the Bank of Speneerport.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.